Citation Nr: 1711596	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  06-28 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for aphakia of the left eye, status post cataract extraction with peripheral iridectomy.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from June 23, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2011, the Veteran testified at a Board hearing that was held at the RO.  A transcript of the hearing is of record.  This matter was previously before the Board in June 2012 at which time the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a January 2017 letter, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted his June 2011 Board hearing was no longer employed at the Board and afforded him the opportunity to request a new hearing.  This is pursuant to VA law which provides that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Board also informed the Veteran that a decision could be made based on the evidence already of record, to include the complete transcript of the June 2011 hearing.  

The Veteran subsequently informed the Board in January 2017 that he wanted another Board hearing via a video teleconference hearing.  Accordingly, this case must be remanded so that the Veteran can be scheduled for a Board video teleconference hearing.  

Based on the foregoing, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2015).

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




